Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 1 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 2 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 3 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 4 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 5 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 6 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 7 of 8
Case 19-10043-JDW   Doc 13   Filed 01/18/19 Entered 01/18/19 15:40:24   Desc Main
                             Document     Page 8 of 8
